Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.  Applicant argues that Liu does not disclose or suggest a transistor being greater in withstand voltage than a diode.  However, Liu describes a desire for very high reverse gate bias capabilities up to -400V (paragraphs 85-86; Figure 11B) while only requiring the diode to break down at half the peak AC voltage.  Regardless, Shibaura discloses this feature by describing the PN junction of the diode to have a relatively high breakdown voltage between 20 to 60 volts, while the gate oxide of the transistor is destroyed at 100 volts or less with a desire for higher breakdown voltage for the transistor.  This provides a larger range for breakdown of the transistor component compared to the diode.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 4-7, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibaura (JP52-143779).
Regarding claim 1, Shibaura discloses a semiconductor rectifier comprising:
a transistor including a source electrode, a drain electrode and a gate electrode (Figure 4)
a diode including an anode electrode (a2) and a cathode electrode, the anode electrode being electrically connected to the gate electrode, the cathode electrode being electrically connected to the source electrode (Figure 4)
the transistor is greater in withstand voltage than the diode (page 2)
Regarding claim 3, Shibaura discloses a first resistor (R2) interposed in an electrical conduction path between the anode electrode (a2) and the gate electrode (2).
Regarding claim 4, Shibaura discloses the first resistor is formed as a unified body with at least one of the transistor and the diode (Figure 4).
Regarding claim 5, Shibaura discloses a capacitor connected in parallel to the diode (Rr1) (Figure 4).
Regarding claim 6, Shibaura discloses a second resistor (Rs) connected in series to the capacitor (Figure 4).
Regarding claim 7, Shibaura discloses the second resistor is formed as a unified body with at least one of the transistor and the diode (Figure 4).
Regarding claim 17, Shibaura discloses the cathode electrode of the diode is conductively bonded to the source electrode of the transistor (Figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shibaura (JP52-143779) in view of Kutschak et al. (US Publication No. 2015/0372585).
Regarding claim 2, Shibaura discloses the limitations as discussed in the rejection of claim 1 above.  Shibaura does not disclose the transistor to be a normally-on transistor.  However, Kutschak discloses the use of a normally-on transistor (paragraph 2).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the transistor of Shibaura to be normally-on, as taught by Kutschak, for improved operation of power supply circuits while preventing short circuit conditions (paragraph 18).
	Regarding claim 16, Kutschak discloses SiC as a semiconductor layer (paragraph 17).
Claims 8-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shibaura (JP52-143779) in view of Liu et al. (US Publication No. 2019/0035844).
Regarding claim 8, Shibaura discloses the limitations as discussed in the rejection of claim 1 above.  Shibaura does not disclose the transistor includes a GaN semiconductor layer or a SiC semiconductor layer.  However, Liu discloses a GaN semiconductor layer (paragraph 3).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the rectifier of Shibaura to include a GaN layer, since it provide high quality diodes for power applications and reduced cost (paragraphs 79-80).
Regarding claim 9, Liu discloses the diode is a Si-Schottky barrier diode (paragraph 5).
Regarding claim 11, Liu discloses the transistor and the diode share a same semiconductor substrate (Figure 2).
Regarding claim 12, Shibaura/Liu discloses the limitations as discussed in the rejection of claim 1 above.  Shibaura/Liu does not disclose a threshold voltage of the diode is equal to or lower than 0.8 V.  However, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have modified the threshold voltage of the diode to be equal or lower than 
Regarding claim 13, Liu discloses an electrostatic capacitance Cds between the drain electrode and the source electrode of the transistor, an electrostatic capacitance Cgs between the gate electrode and the source electrode, and an electrostatic capacitance Cdi of the diode satisfy a relation of: 2Cds <= Cdi+Cgs (paragraph 74).
Regarding claim 14, Liu dsiclsoes an electrostatic capacitance Cds between the drain electrode and the source electrode of the transistor, an electrostatic capacitance Cgs between the gate electrode and the source electrode, an electrostatic capacitance Cdi of the diode 2, and an electrostatic capacitance Cxd of the capacitor satisfy a relation of: 2Cds <= Cdi+Cgs +Cxd (paragraph 74).
Regarding claim 15, Liu discloses the transistor includes a GaN semiconductor layer, and the source electrode, the drain electrode, and the gate electrode are located on a same side (paragraph 3).
Regarding claim 16, Shibaura/Liu discloses the limitations as discussed in the rejection of claim 1 above include GaN (paragraph 3) with the source and gate electrodes on the opposite of the drain electrode (Figure2).  Shibaura/Liu does not disclose the transistor includes a SiC semiconductor layer.  However, it would have been obvious to include a SiC semiconductor layer instead of a GaN layer for durability in high power applications, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.R.P/      3/9/2022Examiner, Art Unit 2897